DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-7 and 9-12 are pending.
Claims 1-7 and 9-12 were amended.
Claim 8 was cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 9-12 recite the limitation “cake-type”. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). It is unclear what a “cake-type air bed” is since the expression cannot be readily understood by a person having ordinary skill in the art. Examiner interprets the limitation as –air bed--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 7089618 B1), herein referred to as Metzger, in view of Piegdon et al. (US 8756725 B2), herein referred to as Piegdon.
Regarding claim 1, Metzger discloses a cake-type air bed, comprising a top layer (top panel 7) and a bottom layer (bottom panel 8), wherein the top layer extends from the top surface of the cake-type air bed to the sides of the cake-type air bed, and/or the bottom layer extends from the bottom surface of the cake-type air bed to the sides of the cake-type air bed, and the top layer and the bottom layer are joined to enclose and form a cavity of the cake-type air bed (top and bottom panels 7 and 8 are joined via side panels 11, 12, 13, and 15). Examiner notes mattress assembly results in a central cavity, see FIG. 5 and 6, top and bottom panels extend to the sides and ends of the air mattress, see FIG. 7. Metzger does not explicitly disclose the cavity 

    PNG
    media_image1.png
    166
    564
    media_image1.png
    Greyscale

Figure 1
Regarding claim 2, Metzger (in view of Piegdon) teaches the cake-type air bed further comprising a surrounding band (side panels 11, 12, 13, and 15) provided on the sides of the cake-type air bed and between the top layer and the bottom layer, the top layer, the bottom layer and the surrounding band enclose and form the cavity of the cake-type air bed, a distance 

    PNG
    media_image2.png
    380
    522
    media_image2.png
    Greyscale

Figure 2
Regarding claims 3 and 4, Metzger (in view of Piegdon) does not explicitly teach (claim 3) 
Regarding claim 9, Metzger (in view of Piegdon) does not explicitly teach the more the drawing band is provided in the middle of the cavity, an angle formed by the drawing band and the bottom surface tends to be a right angle. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger as modified by Piegdon with the claimed angled baffles to achieve the desired result through mere routine experimentation since it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436,438 (CCPA 1929). Piegdon is relied upon to teach baffles can be angled differently from one another, see Col. 6, lines 7-22, and further teaches a particular embodiment envision in FIG. 4 without limiting the particular arrangement of the baffles where routine experimentation would lead to a person having ordinary skill in the art to have baffles towards a middle of the inflatable device be disposed at a right angle relative to the top and bottom panels of said inflatable device to achieve a desired support surface.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger, in view of Piegdon, and further in view Lin et al. (US 20150201760 A1), herein referred to as Lin.
Regarding claim 5, Metzger (in view of Piegdon) does not explicitly teach an upper feeding encircling piece is provided within the cavity and on the top surface of the cake-type air bed, a lower feeding encircling piece is provided within the cavity and on the bottom surface of the cake-type air bed, the upper feeding encircling piece is fixed by welding or bonding with the top layer, and the lower feeding encircling piece is fixed by welding or bonding with the bottom layer. Metzger, however, discloses side support beams 25 disposed such that a first longitudinal In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Examiner further notes that it is old and known in the art to have integrally formed encircling pieces with cavities for providing fluid communication to the entire volume of the mattress attached between the side panels and top or bottom panels of mattresses, see Lin FIG. 2; panel 20 with apertures. 
Regarding claim 6, Metzger (in view of Piegdon) does not explicitly teach an upper feeding encircling piece is provided within the cavity and on the top surface of the cake-type air bed, a lower feeding encircling piece is provided within the cavity and on the bottom surface of the cake-type air bed, the upper feeding encircling piece is fixed by welding or bonding with the top layer, and the lower feeding encircling piece is fixed by welding or bonding with the bottom layer. Metzger, however, discloses side support beams 25 disposed such that a first longitudinal edge of four side support beams 25 are welded to the side panels 11, 12, 13, and 15, and the second longitudinal edge of the four side support beams 25 are welded to the top panel 7. The process is further repeated with an additional four side support beams 25 between the side panels 11, 12, 13, and 15, and bottom panel 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Examiner further notes that it is old and known in the art to have integrally formed encircling pieces with cavities for providing fluid communication to the entire volume of the mattress attached between the side panels and top or bottom panels of mattresses, see Lin FIG. 2; panel 20 with apertures. 
Regarding claim 7, Metzger (in view of Piegdon and further in view of Lin) teaches the upper feeding encircling piece is enclosed with the top layer to form an upper edge air chamber of the cake-type air bed, the lower feeding encircling piece is enclosed with the bottom layer to form a lower edge air chamber of the cake-type air bed, and the upper edge air chamber and the lower edge air chamber communicate with an air chamber inside the cavity respectively (Lin, see FIG. 3; upper and lower peripheral air chambers achieved by enclosing edges of the top and bottom panels with intermediate panels 22, 24 and peripheral panel 20).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger, in view of Piegdon, and further in view of Aimable (GB 285991 A), herein referred to as Aimable.
Regarding claim 10, Metzger (in view of Piegdon) does not explicitly teach each of the four corners of the top layer and the bottom layer is provided with a cutting angle. Aimable, however, discloses improvements in pneumatic cushions, seats and the like comprising a covering strip A further comprising cuts or slits in the corners of the covering strip (see FIGS. 5-8; page 4 lines 115 through page 5 line 5; cuts or slits used to form triangular or square folds at the corners to prevent air from escaping said corners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
Regarding claim 11, Metzger (in view of Piegdon) does not explicitly teach each of the four corners of the top layer and the bottom layer is provided with a cutting angle. Aimable, however, discloses improvements in pneumatic cushions, seats and the like comprising a covering strip A further comprising cuts or slits in the corners of the covering strip (see FIGS. 5-8; page 4 lines 115 through page 5 line 5; cuts or slits used to form triangular or square folds at the corners to prevent air from escaping said corners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger with cuts or slits in the corners of the top and bottom panels in order to fabricate an air mattress with the desired structures for containing air at fortified corners. Examiner notes the process by taught by Aimable can be used to form the corners in the top and bottom panels of the air mattress of Metzger.
Regarding claim 12, Metzger (in view of Piegdon and further in view of Aimable) teaches each of the four comers of the top layer and the bottom layer is provided with one or more cutting angles. Examiner notes the process by taught by Aimable can be used to form the corners in the top and bottom panels of the air mattress of Metzger (see Aimable, FIGS. 5-8; cuts or slits in the corners of the covering strip facilitate fabrication of a reinforced corner).
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. Applicant argues that Applicant’s attorney argues “the baffles 32 of Piegdon do not teach the specific inclination arrangement which is claimed in claim 1” referring to col. 6, lines 7-22. Examiner respectfully disagrees. The passage referenced by applicant’s attorney teaches “the baffles 32 may be at different angles, e.g., not parallel to one another, along all of or portions of the longitudinal length of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that Piegdon teaches “an angle formed by one of the drawing bands and the bottom in the middle of the cavity is greater than an angle formed by another of the drawing bands in the sides of the cavity” as can be seen in FIG. 4 where baffles toward the center of the cavity are disposed at a greater angle than the baffles disposed towards the sides of the device. The previous rejections of claims 1-4 under 35 U.S.C. §102(a)(1) have been withdrawn necessitated by applicant’s amendments. However, new grounds of rejections for claims 1-4 are made under 35 U.S.C. §103. The rejections of claims 5-7 and 9-12 under 35 U.S.C. §103 stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/2/2021